DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 2/7/2020, 5/27/2020, and 9/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the perforation device (see claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 12 and 16 are objected to because of the following informalities:  
-Claim 12, line 2: please correct “the bottom side” to “a bottom side”
-Claim 16, line 1: please correct “the position” to “a position”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “An adapter system comprising a frame and a cover, carrying an active ingredient pad, for closing the frame, …” in lines 1-2.  The use of punctuation in this limitation makes it unclear which element(s) carry the active ingredient pad and which element(s) are for closing the frame.  For examination purposes, the Examiner interprets that the cover is intended to both carry the active ingredient pad and close the frame.  The Examiner suggests amending the formatting and punctuation of claim 9 to read: 
An adapter system comprising:
a frame; and
a cover for closing the frame, the cover carrying an active ingredient pad, the active ingredient pad being inserted into the frame in an operating position; 
wherein, in the operating position, the frame and the cover are connected to one another in a force-fit and/or form-locked manner.

Claims 10-16 are rejected by virtue of their dependency on claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wortmann et al. (US 2016/0166820 A1).
Regarding claim 9, Wortmann discloses an adapter system (10, see Fig. 1) comprising a frame (20) and a cover (60), carrying an active ingredient pad (64, see par. [0022]), for closing the frame (20), the active ingredient pad (64) being inserted into the frame (20) in an operating position (see Fig. 6-7), wherein in the operating position (see Fig. 6-7), the frame (20) and the cover (60) are connected to one another in a force-fit and/or form-locked manner (see Fig. 6, par. [0038]-[0039]).

Regarding claim 10, Wortmann discloses the adapter system according to claim 9, wherein the cover (60) comprises mechanical connecting elements (67) holding the active ingredient pad (64) (note: active ingredient pad 64 is attached to (i.e. “held” by) the support plate 67, which is a mechanical element – see Fig. 6).

Regarding claim 11, Wortmann discloses the adapter system according to claim 9, wherein the cover (60) comprises a grip piece (68) (see par. [0030]).

Regarding claim 12, Wortmann discloses the adapter system according to claim 9, wherein the frame (20) comprises an adhesive layer (see par. [0021]) on the bottom side (22) thereof.

Regarding claim 13, Wortmann discloses the adapter system according to claim 9, wherein the frame (20) comprises a pull tab (see par. [0030]).

Regarding claim 14, Wortmann discloses the adapter system according to claim 9, wherein the adapter system is arrangeable on a perforation device (40) (see Fig. 1, par. [0026]).

Regarding claim 15, Wortmann discloses the adapter system according to claim 9, wherein the frame (20) and the cover (60) are connected to one another by means of a pivot joint (62) (see Fig. 1, par. [0019]).

Regarding claim 16, Wortmann discloses the adapter system according to claim 9, wherein, in the operating position (see Fig. 6-7), the position of the cover (60) with respect to the frame (20) is secured by means of detent elements (21) (see par. [0038]-[0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.